Temple, J.,
delivered the opinion of the Court.
The indictment in this case, leaving out the merely formal parts, is as follows :
“ The said John Murphy, on or about the 13th day of October, A. D. 1868, at and in the county and State aforesaid, feloniously, wilfully and of his malice aforethought, did kill and murder Patrick Murray,” etc.
It is objected to this indictment that it does not state the particular circumstances necessary to constitute the offense charged, and the particulars specified in the exception are, that it does not specify the means by which the death was occasioned, and that the deceased died within a year and a day after the stroke was received, or the cause of death administered. The sufficiency of the indictment is not to be tested by the rules of common law, but by the requirements of the Criminal Practice Act of this State. That Act provides that the particular circumstances need not be stated, unless they are necessary to constitute the offense charged. Murder is the unlawful killing of a human being, with malice aforethought, and certainly the means by which the killing is accomplished, can never become material in ascertaining the offense charged. The requirement that it must appear that the party died within a year and a day, is a rule of evidence merely. Unless the party dies within that time the prosecution will not be permitted to show that he died of the injury received.
The indictment is in the exact words of the form approved by this Court in the case of The People v. Cronin (34 Cal. *56191.) That case was decided after mature consideration, and we are not disposed to change the rule there established. We are unable to see how the defendant would be benefited by a more particular specification of the circumstances of the offense, unless it be in affording greater facilities to escape a trial upon the merits, by surrounding the case with additional technical requirements. It certainly affords no information of the course the prosecution will take upon the trial, and the defendant is no better prepared to meet the case which will be made against him. The indictment in this case is certain as to the person and offense charged, and states all the acts necessary to constitute a complete offense, and this is all that is required by the Criminal Practice Act. As to some offenses it requires a concurrence of several acts to constitute the offense; as, for instance, in an indictment for perjury, it may require circumstances to be stated before it would appear that commission of the offense was possible. In such case, of course, the indictment should state the necessary acts and circumstances.
It certainly would have been the better course to have proved the plan of the house before it was used by the witness, John Murray, to illustrate his evidence, but it was not offered as evidence, nor, so far as appears, was it represented to be a correct representation of the house. It was merely used by the witness to explain his evidence as to the position of parties, as he might have used a book, or a board, or a piece of paper for the same purpose. We do not see how the defendant could have been prejudiced by its use.
There was no error in overruling the objection of defendant to the evidence of this witness as to the conduct of Mrs. Murphy, wife of the defendant, at the house of the deceased, just before the arrival of the defendant and the commission of the homicide. The evidence already introduced had sufficiently established the complicity of Mrs. Murphy, and the very evidence objected to tended strongly to show that she was cognizant of what was about to transpire.
The evidence, by which it was attempted to prove that the deceased would not permit his daughter to visit his house, *57was properly excluded. It could have no possible bearing upon this case. It is altogether a too remote and uncertain method of accounting for the presence of Mrs. Murphy at Murray’s house.
On the trial the defendant was sworn as a witness on his own behalf and gave his version of the affair. On cross-examination he was asked by the District Attorney if he had not made certain statements to one O. B. Daggett in regard to the killing of Murray, which statements involved, apparently, most material admissions against himself. To this question the witness answered : “I said words to that effect, but not exactly in that way.”
The defendant’s attorney afterward asked the witness to state the whole conversation he had with Daggett at that time connected with the killing of Murray. This question was objected to as irrelevant and immaterial, and the objection was sustained by the Court.
It is difficult to understand how this ruling of the Court can be sustained. The portion of the conversation which had been drawn out tended to establish most material admissions on the part of the defendant, and he was clearly entitled to have the exact words constituting the admission stated, if that were possible, and also to give in evidence the whole conversation relating to the same subject-matter.
The fact that the witness was also the defendant could make no difference in the operation of the rule. "Whether it be considered an attempt to prove a confession, or considered as an admission made on the trial, its effect is limited by the language used in the conversation alluded to, and in either case it was plainly the right of the defendant to state the whole conversation upon that subject.
The view we take of this question will necessitate a new trial, and a decision of the other questions in the record would be of no service upon a re-trial of the cause.
Judgment reversed, case remanded for a new trial, and remittitur ordered to issue forthwith.
Speague, J., expressed no opinion.